Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              September 19, 2018

The Court of Appeals hereby passes the following order:

A19E0011. DAVID SUNDY et al. v. CHARLES BAKER et al.

      Having read and considered the “Rule 40(b) Emergency Motion for Process to
be Issued” the same is hereby DENIED.

                                     Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                        09/19/2018
                                             I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                       , Clerk.